Citation Nr: 0826897	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-43 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The veteran served on active duty from April 1955 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Board remanded the case to the RO in May 
2007.


FINDINGS OF FACT

1.  Skin cancer was not manifest in service and is unrelated 
to service.  

2.  Skin cancer was not manifest to a degree of 10 percent 
within one year of service separation.


CONCLUSION OF LAW

The criteria for service connection for skin cancer are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a July 2003 
letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in June 2007.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claim is 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
service personnel records, VA medical records, and private 
medical records, and VA examined the veteran in 2004 and 
2008.  VA has satisfied its assistance duties.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Malignant tumors may be presumed to have been incurred in 
service if they are manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service personnel records indicate that the veteran's 
military occupation specialty was BT-4500, which had a 
civilian equivalent of boiler operator.  The veteran stated 
in December 2004 that he had also had duties top side during 
service, but he did not specify what they were or how long 
they lasted.  He reported in January 1994 that he had been a 
heavy equipment operator from the 1960s until 1993.  In April 
2002, the veteran reported that he had started working as a 
mechanic in oil fields all over Texas when he got out of 
service.  In May 2003, he claimed service connection for skin 
cancer and indicated that he had been treated for sunburn 
while in service and started developing skin cancer in about 
1969 or 1970.  During December 2003 and February 2004 VA 
examinations, the veteran indicated that he had been a 
fireman and boiler operator in service and that he had had 
engine room duties seven days per week 8-16 hours per day.  

Service medical records make no reference to skin problems 
other than a cold sore on the veteran's lip in August 1957.  
His skin was normal on service discharge examination in July 
1958 and after service on VA examination in March 1962.

The earliest treatment report of record showing skin cancer 
is from VA in 1996, when the veteran had skin cancer of his 
ear.  Subsequent private and VA medical records show that 
since then the veteran has had basal and squamous cell skin 
cancers.  

Joel Pessa, M.D. started treating the veteran in October 
2002, according to a July 2003 statement from the veteran.  
In July 2003, Dr. Pessa indicated that typically skin cancer 
arises many years after the initial sun injury.  In the 
veteran's case, Dr. Pessa suspected the veteran's tour in the 
Pacific during the war had been a major 



contributing factor to his developing sun damaged skin and 
skin cancer.  In June 2004, he indicated that he knew that 
the veteran had sought compensation for skin cancer.  He did 
not think it was unreasonable, because sunlight and sunburn 
does not manifest the true damage for at least 15 years, and 
often time much later.

A VA examiner in February 2004 and July 2004 indicated that 
the etiology of the veteran's skin cancer was environmental, 
related to exposure to the sun and environmental factors.  

In October 2005, Austin King, M.D. indicated that he had 
recently treated the veteran and that he had squamous cell 
carcinoma that was directly related to sun exposure which the 
veteran apparently had when he was in the military.

Another VA examiner in March 2008 reviewed the veteran's 
claims folder and noted that on a previous VA examination, 
the veteran had stated that he spent 16 hours a day in the 
boiler room, which presumably limited the amount of sun 
exposure he received in service, and that after service, the 
veteran had worked in the oil field for several years.  The 
first treatment for skin cancer was shown in 1996.  The VA 
examiner indicated that it is a currently accepted principle 
in dermatology that there is a 5 to 15 year lag time between 
sun exposure and development of clinically significant skin 
damage.  The examiner stated that in the instant case, the 
veteran's first treatment for skin disorder was over 35 years 
after discharge.  Furthermore, the cumulative effect of his 
post-discharge sun exposure was much greater than he would 
have received while on active duty.  In view of the evidence, 
it was the examiner's opinion that it was not at least as 
likely as not that the veteran's skin cancer had its onset 
during active service or was related to any in-service 
disease or injury.  

Skin cancer is not shown in service or to a degree of 10 
percent within one year of service.  There is a conflict in 
the evidence as to whether the veteran's current skin cancer 
disability is related to service.  Drs. Pessa and King 
indicated that in-service sun exposure contributed to or 
caused the veteran's skin cancer.  The VA examiner March 2008 
reached the opposite conclusion.  In Prejean v. West, 13 Vet. 
App. 444 



(2000), the Court indicated that factors for determining the 
probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records.  In the current case, the evidence shows 
that the VA examiner in March 2008 considered information in 
the veteran's claims folder about what happened during and 
after service and how many years after service skin cancer 
was first manifest, before rendering his medical opinion.  On 
the contrary, it is unclear what Drs. Pessa and King relied 
upon for their conclusions, other than the conclusion, which 
they all accept, that sun exposure can cause skin cancer.  
The phrasing of Dr. Pessa's opinion was also somewhat 
speculative.  Therefore, the Board finds that the March 2008 
medical opinion is more probative.  It considers the 
veteran's duties in service, the amount of time after service 
that his skin cancer was first manifest, as well as the 
incubation period after sun exposure and currently accepted 
dermatology principles concerning the lag time between sun 
exposure and clinically significant skin damage.

Concerning the VA examiner's opinion that the veteran's skin 
cancer was due to exposure to sunlight, and/or 
"environmental factors,"  the examiner did not  
specifically gave an opinion as to whether the veteran's skin 
cancer was due to exposure to sunlight during service.   
Accordingly, this opinion is not probative.

The veteran's opinion concerning whether his skin cancer was 
caused by service is not competent, as he is a layperson who 
has not demonstrated any medical expertise in this medical 
matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

As the most probative evidence in the case is against the 
claim, the claim must be denied.  The preponderance of the 
evidence is against the claim and there is no 



doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for skin cancer is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


